Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harvey Patrick Short appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Short v. Bailey-Walker, No. 2:09-cv-01096, 2010 WL 1379964 (S.D.W.Va. Mar. 30, 2010). Short’s motions for an order compelling the state court to adjudicate his state ha-beas corpus petition and for an omnibus habeas corpus hearing are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.